Citation Nr: 0618863	
Decision Date: 06/27/06    Archive Date: 06/30/06

DOCKET NO.  03-03 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to service connection for coronary artery disease 
(CAD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from July 1962 to June 1965.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from an August 2002 rating action that found 
that new and material evidence had been received to reopen a 
claim for service connection for CAD, but denied the claim 
for service connection on the merits.  The veteran filed a 
Notice of Disagreement subsequently in August 2002, and the 
RO issued a Statement of the Case (SOC) in December 2002.  
The veteran filed a Substantive Appeal in January 2003.

By decision of January 2004, the Board found that new and 
material evidence had been received to reopen a claim for 
service connection for CAD, and remanded to the RO the claim 
for service connection, on the merits, for further 
development of the evidence and for due process development.  
After accomplishing some of the requested action, the RO 
denied service connection for CAD (as reflected in the 
October 2004 Supplemental SOC (SSOC)).

In May 2005, the Board again remanded this case to the RO for 
further development of the evidence and for due process 
development.  After accomplishing the requested action, the 
RO denied service connection for CAD (as reflected in the 
January 2006 SSOC).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  CAD was not shown in service or for many years 
thereafter, and the competent and persuasive evidence 
establishes no nexus between the veteran's CAD and his 
military service.




CONCLUSION OF LAW

The criteria for service connection for CAD are not met.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

In a May 2002 pre-rating letter, the RO notified the veteran 
and his representative of what the evidence needed to show to 
establish entitlement to service connection: an injury in 
military service or a disease that began or was made worse 
during service, or an event in service causing injury or 
disease; a current physical or mental disability; and a 
relationship between the current disability and an injury, 
disease, or event in service.  The RO also explained the type 
of evidence needed to establish each element.  Thereafter, 
they were afforded opportunities to respond.  Thus, the Board 
finds that the veteran has received sufficient notice of the 
information and evidence needed to support his claim, and has 
been afforded ample opportunity to submit such information 
and evidence.  

Additionally, RO notice letters in May 2002, January 2004, 
and August 2005 RO letters provided notice that VA would make 
reasonable efforts to help the veteran get evidence necessary 
to support his claim, such as medical records (including 
private medical records), if he gave it enough information, 
and, if needed, authorization, to obtain them.  Those letters 
further specified what records VA was responsible for 
obtaining, to include Federal records, and reiterated the 
type of records that VA would make reasonable efforts to get.  
The May 2002 letter identified private medical providers for 
whom it had received the veteran's signed authorization to 
obtain evidence, and from whom it was in the process of 
obtaining evidence.  The January and August 2005 letters 
explicitly requested that the veteran furnish any evidence 
that he had in his possession that pertained to his claim.  
The Board finds that, collectively, these letters satisfy the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by him and 
what evidence will be retrieved by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify a 
veteran of: (1) the evidence that is needed to substantiate a 
claim; (2) the evidence, if any, to be obtained by VA; (3) 
the evidence, if any, to be provided by the claimant; and (4) 
a request by VA that the claimant provide any evidence in his 
possession that pertains to the claim.  As indicated above, 
all four content of notice requirements have been met in this 
case.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matter now before the Board, documents meeting some of 
the VCAA's notice requirements were furnished to the veteran 
both before and after the August 2002 rating action on 
appeal.  However, the Board finds that, in this appeal, the 
delay in issuing the 38 U.S.C.A. § 5103(a) notice was not 
prejudicial to the veteran because it did not affect the 
essential fairness of the adjudication, in that his claim was 
fully developed and readjudicated after notice was provided.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir.2006).  As indicated 
above, the veteran has been notified of what is needed to 
substantiate his claim, and afforded numerous opportunities 
to present information and/or evidence in support of the 
claim.  As a result of RO development and the Board remands, 
comprehensive documentation, identified below, has been 
associated with the claims file and considered in connection 
with the veteran's appeal.  After the most recent, post 
remand RO notice letters in January and August 2005 (which 
substantially completed VA's notice requirements in this 
case), the RO gave the veteran further opportunities to  
furnish information and/or evidence pertinent to the claim 
before it  readjudicated the veteran's claim the basis of all 
the evidence of record  in January 2006 (as reflected in the 
SSOC).

Hence, the Board finds that any failure on the part of VA in 
not completely fulfilling VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2005).  

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of  38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim (veteran status, the 
existence of a disability, a connection between the veteran's 
service and that disability, the degree of disability, and 
the effective date pertaining to the disability).  In this 
case, the veteran's status is not at issue.  While the RO has 
not afforded the veteran notice pertaining to the degree of 
disability or the effective date, the Board's decision herein 
denies the appellant's claim for service connection.  
Accordingly, no disability rating or effective date is being 
assigned, and there is no possibility of prejudice to the 
appellant under the notice requirements of Dingess/Hartman. 

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative as well as 
pursuant to Board remand, has made reasonable and appropriate 
efforts to assist the appellant in obtaining all evidence 
necessary to substantiate his claim.  As a result of these 
efforts,  extensive post-service military, private, and VA 
medical records through 2005 have been associated with the 
claims file.  A December 1995 Social Security Administration 
(SSA) decision finding the veteran entitled to disability 
benefits, together with the medical records underlying that 
determination, have been associated with the claims file and 
considered in adjudicating this claim

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, that 
any existing, pertinent evidence, in addition to that noted 
above, that has not been obtained.  In January 2004, the 
veteran notified the RO that he had no additional medical 
evidence to submit that pertained to his claim, and in 
November 2004, the veteran notified the RO that he had no 
additional information to submit in connection with his 
claim.  The Board also finds that the record presents no 
basis to further develop the record to create any additional 
evidence for consideration in connection with the matter on 
appeal.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate adjudication of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Certain 
chronic diseases, such as cardiovascular disease, when 
manifested to a compensable degree (10 percent for 
cardiovascular disease) within a prescribed period from the 
date of termination of such service (one year for 
cardiovascular disease), shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Notwithstanding the presumption, service connection 
also may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that it was incurred in service.  38 
C.F.R. § 3.303(d).

Initially, the Board notes that CAD has been diagnosed since 
1987.  The service medical records were completely negative 
for findings or diagnoses of cardiovascular disease, and the 
heart and vascular system were normal on April 1965 
separation examination.  Post service, the first diagnosis of 
CAD was found in United Health Services (UHS) and Robert 
Packer Hospital records of July and August 1987, over 22 
years following separation from service.  The question for 
consideration is thus whether the evidence establishes that a 
medical nexus, or relationship, exists between the CAD first 
diagnosed post service and outside of the applicable 
presumptive period, and the veteran's active military 
service. 

In this regard, the Board notes that the abovementioned 1987 
UHS and Robert Packer Hospital records contain no evidence of 
a link between the CAD diagnosed many years post service and 
the veteran's military service.  Similarly, August 1994 
Lourdes Hospital records; a January 1995 examination report 
by S. Kucera, M.D.; the medical records underlying the 
December 1995 SSA decision that found the veteran entitled to 
disability benefits from August 1994 due primarily to CAD; 
and many subsequent private medical records showing regular 
follow-up medical treatment and evaluation of the veteran for 
CAD and myocardial infarctions from 1996 to 2004 by P. 
Traverse, M.D., R. Taylor, M.D., and K. Wong, M.D., are also 
negative for any opinion as to a  medical nexus between the 
CAD first diagnosed post service and the veteran's military 
service.

In February 2002, Dr. Traverse noted that the veteran's CAD 
was first diagnosed in August 1987, followed by coronary 
artery bypass surgery in 1987 and 1994, and angioplasty with 
placement of stents in 1998 and 2001.  The physician stated 
that he assumed that the CAD was present at least two decades 
before the first bypass in 1987.  Aside from the fact that 
this opinion is speculative at best, and is not supported by 
any stated rationale, the opinion does not actually establish 
a nexus between the veteran's CAD and service, but merely 
suggests the onset of CAD in mid-1967, which the Board 
observes is some 2 years following the veteran's separation 
from service in mid-1965, and is outside the applicable 1-
year post-service presumptive period.  Thus, this evidence 
does not provide persuasive support for the veteran's claim 
that service connection for a CAD is warranted.  

Significantly, July and August 2004 and December 2005 VA 
examiners opined, after a thorough review of the veteran's 
medical records and current examinations of the veteran, that 
there was no evidence of treatment or diagnosis of CAD during 
his military service or within one  year of separation.  VA 
examiners also noted that CAD was first diagnosed in 1987.  
With respect to Dr. Traverse's 2002 medical comment, the 
August 2004 VA examiner stated that it was highly likely that 
the veteran had plaque in his arteries for many years prior 
to having symptoms of heart disease, inasmuch as such plaque 
build-up was a life-long process, but affirmed her opinion 
that there was no evidence in the claims file showing 
treatment or diagnoses of CAD in military service or within 
one year of separation from service.  The December 2005 VA 
examiner opined that there was no evidence of a documented 
diagnosis of CAD in military service or even within a few 
years of separation therefrom.  Regarding Dr. Traverse's 
assumption that the veteran must have had CAD 20 years prior 
to its 1987 diagnosis, the VA physician stated that this was 
pure speculation that was unsupported by evidence, inasmuch 
as there was no medical documentation of a diagnosis of CAD 
prior to 1987.

Thus, the Board finds that the persuasive medical opinions 
that directly address the relationship between the veteran's 
current CAD and his military service, based on his actual 
documented medical history and assertions-which the Board 
finds is the most probative evidence on this point-weigh 
against the claim for service connection for CAD.  

In addition to the medical evidence, the Board has considered 
the veteran's assertions.  Although the veteran may believe 
that his CAD is related to his military service, 
nevertheless, in the absence of competent and persuasive 
evidence linking his post-service CAD to service, his claim 
must fail.  In this regard, the Board notes that the veteran 
is competent to offer evidence as to facts within his 
personal knowledge, such as the occurrence of an inservice 
injury, and his own symptoms.  However, medical questions of 
diagnosis and etiology are within the province of trained 
medical professionals.  Jones v. Brown, 7 Vet. App. 134, 137-
38  (1994).  As a layman without the appropriate medical 
training or expertise, he is not competent to render an 
opinion on such a medical matter.  See Bostain v. West ,    
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) (a layman is generally not capable of opining 
on matters requiring medical knowledge).   

Under these circumstances, the Board concludes that service 
connection for CAD must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).


ORDER

Service connection for CAD is denied.


____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


